DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on September 20th ,2019.
Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d). The certified copy has been filed and claims the benefit of priority from the Canada
Patent Application No. PCT/CA2018/050603, filed on March, 23rd, 2017, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sickle (US Pub. No. 20140346223).

As per claim 1 Sickle teaches A method of modelling pipeline construction comprising the steps of: obtaining ranging data of a pipeline construction location including a pipe; (Sickle, see at least [0001]-[0005], where the position and attribute data of a pipeline can be collected.);
Processing the ranging data to produce a spatially organized point cloud; and (Sickle, see at least [0030] where data collected can be organized within a point cloud);
Processing the point cloud to identify at least one geometric feature comprising a point or a two-dimensional feature representative of a pipe centerline, and associating the at least one geometric feature with the pipeline construction location. (Sickle, see at least [Abstract] in which the feature on the pipeline and position can be found from a point cloud or image. See also [0033] in which the lidar data or photo taken can also define the center.);

As per claim 2, Sickle teaches The method of claim 1 wherein the ranging data is obtained by positioning a lidar device directly above the pipe; (Sickle, see at least Fig. 36 and Fig. 37 in which show off a lidar device in which can be attached to an angle bar and lowered into a ditch above the pipe and in which the operator stands above the ditch and can walk along the ditch recording data.)

As per claim 3, Sickle teaches The method of claim 1 wherein the pipeline construction location is identified with Global Navigation Satellite System (GNSS) data. (Sickle, see at least [Abstract] in which the position of the pipeline can be determined using the relative and absolute positions of the 3D model in which uses positions established by a GPS.);

As per claim 4, Sickle teaches The method of claim 1 wherein the pipeline construction is underground construction and the pipe laid down in a ditch having at least one top edge and at least one bottom edge. (Sickle, see at least Fig. 16 in which shows a pipe being laid down in a ditch in which the bottom edge is within the ditch and the top edge of the pipe is shown);

As per claim 5, Sickle teaches The method of claim 4 wherein the at least one geometric feature comprises one or both top edges, and/or one or both bottom edges of the ditch. (Sickle, see at least Fig. 20 in which the figure shows side edges of the ditch and shows a feature comprising the pipe on the side of the ditch. Fig. 36 also shows off the bottom and top edges of the ditch and Fig. 35 shows a feature on the pipe.);

As per claim 6, Sickle teaches The method of claim 1 wherein the point cloud contains absolute or relative geolocation information. (Sickle, see at least [Abstract], [0016] and Fig. 14 in which a 3D model of the pipeline within the ditch can be produced and show relative and absolute position of the pipeline in the model. The positions are established using a GPS.);

As per claim 7, Sickle teaches The method of claim 1 wherein the point cloud is processed to produce a digital elevation model of the pipeline construction location, from which a two-dimensional feature representative of a pipeline centerline is identified. (Sickle, see at least [0032]-[0037] in which a sensor records elevation points of the pipeline and its location and using the lidar data or photos taken of the pipeline can identify the center of the pipe.);

As per claim 8, Sickle teaches The method of claim 1 wherein the point cloud is processed to produce a rasterized dataset, from which a point representative of a pipeline centerline and a point representative of one or both top edges is identified by determining break lines. (Sickle, see at least [0032]-[0037] and Fig. 29 in which a sensor records elevation points within a cloud that consists of 3D coordinates. Photos are also taken from one edge of the pipeline to the other edge in increments of 15 feet to find features on the pipe. Fig. 29 shows the photos taken along a pipe in which features are found. Examiner notes that the first photo taken to collect the data can identify a top edge and the last photo taken can identify another edge and can be considered as break lines to identify edges of the pipe.);

As per claim 9, Sickle teaches The method of claim 8 wherein the break lines are soft break lines. (Sickle, see at least [0041] in which photos are taken from one edge of the pipeline to the other edge in increments of 15 feet to find features on the pipe. Fig. 29 shows the photos taken along a pipe in which features are found. Examiner notes each point in which a new photograph is taken can be considered a soft break line.);

As per claim 13, Sickle teaches The method of claim 1 wherein the at least one geometric feature is determined in real-time or near-real-time to ranging data acquisition. (Sickle, see at least [0021] where data is collected with lidar scanning technology and augmented with GPS measurements to locate absolute positions of features on a pipe and this is done through real-time.);

As per claim 14, Sickle teaches The method of claim 13 wherein the at least one geometric feature is determined in real-time and also in near-real-time. (Sickle, see at least [0021] where data is collected with lidar scanning technology and augmented with GPS measurements to locate absolute positions of features on a pipe and this is done through real-time.);

As per claim 17, Sickle teaches A computer-implemented system for determining at least one geometric feature of a pipeline construction location, the system configured to receive ranging data from at least one ranging unit configured to be positioned above the pipeline construction location, the system comprising a processor and at least one memory device in communication with the processor, the memory comprising processor-executable instructions to (a) process the ranging data to produce a spatially organized point cloud (Sickle, see at least [0001]-[0005] in which data can be collected and organized within a point cloud from images or lidar data in which shown in Fig. 36 and Fig. 37 a lidar device can be used attached to an angle bar (28) in which can be lowered into a ditch and above the pipeline to collect data. The position and attributes of a feature found on a pipeline can be collected from the point cloud.); 
Sickle teaches (b) extract the at least one geometric feature which comprises a point or two-dimensional linear contour representative of a pipeline centreline, from the point cloud. (Sickle, see at least [Abstract] in which the feature on the pipeline and position can be found from a point cloud or image. See also [0033] in which the lidar data or photo taken can also define the center.);

As per claim 18, Sickle teaches The system of claim 17 further comprising a ground-based mobile platform comprising a boom configured to position a ranging unit above the pipeline construction location. (Sickle, see at least Fig. 36 and Fig. 37 in which a lidar device can be used attached to an angle bar (28) in which can be lowered into a ditch and above the pipeline to collect data); 

As per claim 19, Sickle teaches The system of claim 17 wherein the ranging unit is a lidar unit. (Sickle, see at least [Abstract] in which a lidar scanner can be used to collect data of a pipeline. See Fig. 36 and Fig. 37 in which a lidar device can be used above the pipeline to collect data);

As per claim 20, Sickle teaches The system of claim 17 further comprising a display/report module which stores, displays, reports and/or communicates a record of the at least one geometric feature correlated to the pipeline construction position. (Sickle, see at least Fig. 21-34 in which show portions of captured data in which communicates features found in relation to a pipeline and its position.);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sickle (US Pub. No. 20140346223), in view of Jiang Lianyu (CN Pub. No. 106446455).

As per claim 10, Sickle does not teach The method of any one of claims 6-9, comprising the further step of calculating depth-of-cover (DOC).
However, Jiang Lianyu teaches The method of claim 6, comprising the further step of calculating depth-of-cover (DOC). (Jiang Lianyu, see at least [0029] in which the calculation of a pipeline depth can be used to determine the depth of the pipeline within the ground.);
	
It would have been obvious to one of ordinary skill in the art to modify the system in Sickle such that it comprises step of calculating the depth of cover of a pipeline as taught in Jiang Lianyu, because using both systems allows for one system to enhance the ability to detect features on a pipeline. (Jiang Lianyu, see at least [0029]).

As per claim 12, Sickle does not teach The method of claim 9 wherein the determination of DOC is accomplished by using a rasterized dataset and separately using a digital elevation model, and one determination is used to confirm or refine the other determination.
However, Jiang Lianyu teaches The method of claim 9 wherein the determination of DOC is accomplished by using a rasterized dataset and separately using a digital elevation model, and one determination is used to confirm or refine the other determination. (Jiang Lianyu, see at least [0022] in which the depth of the pipeline can be calculated using the elevation value and the pope point at the top of the elevation model. Examiner notes that this can assist in confirming the depth of the pipeline.);

It would have been obvious to one of ordinary skill in the art to modify the system in Sickle such that it comprises step of calculating the depth of cover of a pipeline using an elevation model as taught in Jiang Lianyu, because using both systems allows for one system to enhance the ability to detect features on a pipeline. (Jiang Lianyu, see at least [0022]).
Allowable Subject Matter
Claims 11 and 15-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
With regard to claims 11 The prior art fails to explicitly teach wherein a DOC value is tagged with the pipeline construction location and is displayed or stored in real-time or near-real -time to ranging data acquisition.
With regard to claims 15 The prior art fails to explicitly teach The method of claim 7 further comprising a noise filtering step before identifying the two-dimensional feature.
With regard to claims 16 The prior art fails to explicitly teach The method of claim 15 wherein the noise filtering step comprises a clustering step to discard noise.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661